Detailed Action
Summary
1. This office action is in response to the amendment filed on May 04, 2022.
2. Applicant has amended claims 1-6,8,10-15 and 17-18.
3. Claims 1-20 are pending and has been examined.
4. Claims and specification objection has been withdrawn.
EXAMINER’S AMENDMENT 
5. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Yuefei MA on 05/12/2022, (see an interview summary). Claims are amended as follows:
Claim 1:

A power switcher, comprising:
a first normally-off transistor including a first electrode, second electrode and a first control electrode, the first normally-off transistor switching between interrupting and not interrupting a current path between first and second electrodes according to a drive voltage input to the first control electrode;
a second normally-on transistor cascode-connected to the first normally-off transistor and including a second control electrode to which the second electrode of the first normally-off transistor is connected;
a control voltage generator that generates a control voltage in accordance with a voltage between the first and second electrodes of the first normally-off transistor; and
a drive voltage generator that generates the drive voltage equal to or lower than a withstand voltage of the first normally-off transistor in accordance with the control voltage,
wherein the second control electrode is applied with a voltage between the first electrode and the second electrode of the first normally-off transistor, and
the first electrode is a drain, and the second electrode is a source.
Claim 7:
The power switcher according to claim 5, wherein the third transistor comprises n (n is an integer of 2 or more) cascode-connected transistors, and [[the]] a withstand voltage of the third transistor is adjusted according to a value n and a sum of withstand voltages of the cascode-connected transistors.
Claim 8:
A power rectifier, comprising:
first and second input terminals to which an AC input voltage is applied;
first and second output terminals from which a rectified voltage is output; and
a first power switcher connected between the first or second input terminal and the first or second output terminal, wherein the first power switcher comprises
a first normally-off transistor including a first electrode, second electrode and a first control electrode, the first normally-off transistor switching between interrupting and not interrupting a current path between first and second electrodes according to a drive voltage input to the first control electrode,
a second normally-on transistor cascode-connected to the first normally-off transistor and including a second control electrode to which the second electrode of the first normally-off transistor is connected,
a control voltage generator that generates a control voltage in accordance with a voltage between the first and second electrodes of the first normally-off transistor, and
a drive voltage generator that generates the drive voltage equal to or lower than a withstand voltage of the first normally-off transistor in accordance with the control voltage,
wherein
the second electrode is connected to the first or second input terminal,
a third electrode of the second normally-on transistor is connected to the first or second output terminal, [[and]]
the second control electrode is applied with a voltage between the first electrode and the second electrode of the first normally-off transistor, and the first electrode is a drain, and the second electrode is a source.
Claim 16:
The power rectifier according to claim 14, wherein the third transistor comprises n (n is an integer of 2 or more) cascode-connected transistors, and [[the]] a withstand voltage of the third transistor is adjusted according to a value n and a sum of withstand voltages of the cascode-connected transistors.
Claim 17:
A power converter, comprising:
first and second input terminals to which an AC input voltage is applied;
a plurality of AC-DC converters connected in series between the first and second input terminals and each converting a divided input voltage, which is obtained by dividing the AC input voltage, to a full-wave rectified voltage in an electrically isolated state; and
first and second output terminals from which the full-wave rectified voltage converted by the plurality of AC-DC converters is output, wherein
the AC-DC converters each comprise
a power rectifier that rectifies the divided input voltage, and
a DC-DC converter that converts a voltage level of an output voltage of the power rectifier,
the power rectifier comprises a first power switcher,
the first power switcher comprises
a first normally-off transistor including a first electrode, a second electrode and the first control electrode, the first normally-off transistor switching between interrupting and not interrupting a current path between the first and second electrodes according to a drive voltage input to the first control electrode,
a second normally-on transistor cascode-connected to the first normally-off transistor and including a second control electrode to which the second electrode of the first normally-off transistor is connected,
a control voltage generator that generates a control voltage in accordance with a voltage between the first and second electrodes of the first normally-off transistor, and
a drive voltage generator that generates the drive voltage having a withstand voltage equal to or lower than the withstand voltage of the first normally-off transistor in accordance with the control voltage,
the divided input voltage is input to the second electrode,
a voltage output from a third electrode of the second normally-on transistor is input to the DC-DC converter, [[and]]
the second control electrode is applied with a voltage between the first electrode and the second electrode of the first normally-off transistor, and
the first electrode is a drain, and the second electrode is a source.
Allowable subject matter
6. Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a control voltage generator that generates a control voltage in accordance with a voltage between the first and second electrodes of the first normally-off transistor; and a drive voltage generator that generates the drive voltage equal to or lower than a withstand voltage of the first normally-off transistor in accordance with the control voltage, wherein the second control electrode is applied with a voltage between the first electrode and the second electrode of the first normally-off transistor, and the first electrode is a drain, and the second electrode is a source."
 In re to claim 8, claim 8 the prior art fails to disclose or suggest the emboldened and italicized features recites “a control voltage generator that generates a control voltage in accordance with a voltage between the first and second electrodes of the first normally-off transistor, and a drive voltage generator that generates the drive voltage equal to or lower than a withstand voltage of the first normally-off transistor in accordance with the control voltage, wherein the second electrode is connected to the first or second input terminal, a third electrode of the second normally-on transistor is connected to the first or second output terminal, the second control electrode is applied with a voltage between the first electrode and the second electrode of the first normally-off transistor, and the first electrode is a drain, and the second electrode is a source.”
In re to claim 17, claim 17 the prior art fails to disclose or suggest the emboldened and italicized features recites “a control voltage generator that generates a control voltage in accordance with a voltage between the first and second electrodes of the first normally-off transistor, and a drive voltage generator that generates the drive voltage having a withstand voltage equal to or lower than the withstand voltage of the first normally-off transistor in accordance with the control voltage, the divided input voltage is input to the second electrode, a voltage output from a third electrode of the second normally-on transistor is input to the DC-DC converter, the second control electrode is applied with a voltage between the first electrode and the second electrode of the first normally-off transistor, and the first electrode is a drain, and the second electrode is a source.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-7, claims 2-7 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claim 9-16, claims 9-16 depend from claim 8, thus are also allowed for the same reasons provided above.
In re to claim 18-20, claims 18-20 depend from claim 17, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839